Title: From John Quincy Adams to John Adams Smith, 5 November 1817
From: Adams, John Quincy
To: Smith, John Adams


				
					No. 3/8Dear sir
					Washn. 5th of november 1817.
				
				The letter before the last that I wrote you was numbered one, as being the first after my arrival at this place—the last letter was numbered seven with reference to all that I have written you since I left London.—I shall continue this last numeration for the future as corresponding with yours, and at the same time manifesting a better return of punctuality on my part than the other. Since my last I have received your private letters no. 13. 16 & 17. the last dated 27 september, and making the file complete till that day. your public dispatch no. 10 has also been received, with Colonial Journal no. 5 and 6. Edinburg Review no. 56. De Pradt and an english volume on South America, Sir Robert Wilson on Russia, the Telegraphic system and newspapers. You express an apprehension in your no. 13 that I shall think your communications too frequent—very far otherwise—I am gratified more than I can express at your constant assiduity and attention, and pray your to continue them without intermission.—They have not escaped the notice of m: Rush, who has been at the head of the department of state until my arrival, and I hope will be justly estimated by the president. The books and pamphlets that you have sent have been very acceptable and arrived at seasonable moments.—I have only to urge you to persevere in well doing, and am assured that your own good qualities and services will be the most effectual of all recommendations.Mr. Rush has the intention of landing at Plymouth or at Portsmouth, according to the winds that may be prevailing when he arrives on the english coast.—He will write you immediately upon landing or perhaps even before, if an occasion should offer itself, requesting you to engage lodgings for him and his family in private apartments to save him the trouble and expense of going to and then removing from an hotel. You will recollect how we lived after our removal from Ealing until we left London. If the apartments of the house where you are, should be unoccupied, they will probably suit mr. Rush as well as any that you can engage.—As he will doubtless arrive at London by the Borough road and Westminster Bridge, you can send a letter to be left for him at the turnpike office in the borough nearest the Bridge, informing him where you have engaged lodgings for him; or if that should fail I shall advise him to drive immediately to 28 Craven St. to ascertain the fact.I have given mr. Rush a list of tradesmen whom I have recommended as safe persons to deal with—you will doubtless be able to enlarge the list as his occasions may require—among them is Micklam, who of all the taylors I employed gave me upon the whole the best satisfaction and Pratt the bookbinder and seller in Russell’s court.—I hope you will find both in Mr. Rush and Mr. Tayloe associates with whom you can harmonize as perfectly as you always did with me, and I can wish them no better fortune than that they may find in you as faithful and obliging an associate as my own experience has warranted me in promising them that they will.Your private letters are so valuable to me, that I do not like to tear them by breaking the seals. I will thank you in future to enclose them under a cover; and as  a general practice it is best, except when the cover encreases the expense of postage. I enclose some letters which are to be forwarded. All the De Wint’s are at Quincy and well. I gave your brother William your letter to him.Your faithful friend
				
					
				
				
			